


Exhibit 10.9

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT.  THE REDACTIONS ARE INDICATED WITH THREE ASTERISKS (“***”).  A
COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED WITH THE  U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

DISTRIBUTORSHIP AND SALES AGREEMENT

 

THIS AGREEMENT is made on September 1, 2006, by and between BLUE PEARL MINING
LTD., a corporation existing under the laws of the Province of Ontario
(hereinafter referred to as “Company”) and SOJITZ CORPORATION, a Japanese
corporation (hereinafter referred to as “Distributor”).

 

WHEREAS, Company has entered into a Merger Agreement dated as of September 1,
2006 among Company, Blue Pearl USA Ltd., Thompson Creek Metals Company (“TCMC”),
and F. Steven Mooney, pursuant to which the Company will acquire TCMC and its
subsidiaries, including the Thompson Creek mine (the “Thompson Creek Mine”
located near Challis, in Custer County, Idaho (the “Acquisition”); and

 

WHEREAS, Company and TCMC have requested that Distributor waive any preemptive
right it may have with respect to the Acquisition, and Distributor has agreed to
waive any such preemptive right related to the Acquisition (but not as to any
other transaction), in connection with and conditioned upon Company and
Distributor entering into this Agreement; and

 

WHEREAS, TCMC and its subsidiaries produce a variety of molybdenum products, and
Company desires to appoint Distributor as the exclusive distributor in the
Territory (as defined herein) of molybdic oxide, ferromolybdenum and molybdic
oxide briquettes produced from the Thompson Creek Mine and TCMC’s molybdenum
disulfide roasting facility (the “Langeloth Roaster”) located in Langeloth,
Pennsylvania (hereinafter referred to as “Product”) and to supply Product to
Distributor, on the terms and conditions of this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants of the
parties set forth herein and the waiver described above, the parties agree as
follows:

 

1.                          APPOINTMENT; EXCLUSIVITY

 

Company hereby appoints Distributor as the exclusive distributor of the Product
in the Territory and agrees to supply Distributor with the quantity of Product
elected by Distributor as provided in this Agreement. Company shall not directly
or indirectly enter into any other agreement with another distributor or
reseller to distribute Product in the Territory during the Term, except as
permitted under Section 3(b). Distributor shall not distribute or resell the
Product supplied by Company under this Agreement outside of the Territory during
the Term.

 

2.                          TERM

 

The term of the distributorship (“Term”) shall be 10 years, commencing on
January 1, 2007 and expiring on December 31, 2016. Both parties shall review the
relationship in 2016 prior to December 31 to determine if they elect to extend
the distributorship, but neither party shall be obligated to extend.

 

3.                          DISTRIBUTOR EFFORTS

 

(a)       Distributor agrees to devote Distributor’s commercially reasonable
efforts to the business of selling the Product of the Company in the Territory,
but such efforts shall not

 

--------------------------------------------------------------------------------


 

obligate Distributor to take Product in excess of the amount it elects in its
sole discretion under Section 5. Company acknowledges that Distributor obtains
molybdenum products from other sources and markets such products in the
Territory. Nothing in this Agreement shall restrict or prohibit Distributor from
marketing such other products in or out of the Territory under existing and
future agreements, whether or not competitive with sales of the Company’s
Product.

 

(b)       If Distributor fails to purchase at least five percent (5%) of the
Product produced each month for any period of six consecutive months during the
Term, Seller may sell Product in the Territory through another distributor or
reseller until the first day of the month after the month in which Distributor
takes delivery of at least five percent (5%) of the Product produced.

 

4.                          TERRITORY

 

The distributorship created herein shall be for selling Product in any country
in Asia (including without limitation Turkey, the Middle East, India, China,
Korea, and Japan) and Oceania (including without limitation Australia and New
Zealand).

 

5.                          QUANTITY

 

Company shall supply to Distributor, and Distributor shall have the option to
purchase, up to *** of all Product produced during the Term, in quantities and
types of Product as elected by Distributor in its sole discretion. Distributor
shall give advance notice to Company of the quantity, if any, of Product it
elects to purchase for each month during the Term. Such notice shall be
delivered on or before the first day of the month prior to the month in which
shipment of the Product is to occur, except that elections for Product shipped
in January shall be made on or before December 15th.

 

6.                          SPECIFICATIONS

 

(a)       The Product delivered pursuant to the Agreement shall conform to the
following specifications (“Specifications”):

 

Mo:   57.0   % Minimum

Cu:    0.30   % Maximum

P:       0.05   % Maximum

Pb:     0.05   % Maximum

S:       0.10   % Maximum

 

(b)       Company shall be responsible for any short delivery, any defect in
title or encumbrance on the Product, and failure of Product to conform with the
Specifications.

 

(c)       Distributor shall notify Company of any claim that the Product fails
to conform with the Specifications within one year following delivery of the
Product, or such claim shall be waived. Company shall be permitted to sample any
material that is alleged to be non-conforming to the Specifications. In the
event that the analyses of Company and Distributor disagree, a mutually
acceptable independent testing authority shall be retained to test the material
alleged to be non-conforming to the Specifications. The analysis of such
authority shall be

 

2

--------------------------------------------------------------------------------


 

binding on the parties hereto and the cost of such testing shall be borne by the
party whose analysis is furthest from that of the independent testing authority.

 

(d)       If it is finally determined that Product shipped to Distributor does
not conform to the Specifications, then; (i) Distributor shall have no
obligation to purchase such non-conforming Product, and (ii) Company shall be
responsible for the costs of storage and shipping of such non-conforming Product
for alternative disposition.

 

(e)       Distributor reserves all rights and remedies under this agreement and
applicable law for any short delivery, any defect in title or encumbrance on the
Product, and failure of Product to conform with the Specifications, including
without limitation the right of cover under the Uniform Commercial Code, Nothing
in this Agreement shall limit any special, indirect, incidental or consequential
damages arising from any of the foregoing breaches.

 

(f)        Other than as provided in this Section 6, COMPANY MAKES NO AND
EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER
EXPRESSED OR IMPLIED, IN FACT OR BY LAW, WHETHER OF MERCHANTABILITY, FITNESS FOR
ANY PARTICULAR PURPOSE OR USE OR OTHERWISE, CONCERNING THE PRODUCT TO BE
DELIVERED UNDER THIS AGREEMENT.

 

7.                          PRICE

 

(a)       The price paid by Distributor for Product in the form of drummed
molybdenum oxide powder shall be the mean of the Dealer Oxide high and low
quotations for technical grade molybdic oxide as published weekly in Metals Week
and averaged for the month prior to the contractual month of shipment of the
Product.

 

(b)       If Distributor elects to take delivery of Product in the form of
molybdenum oxide in cans or in the form of briquettes or ferromolybdenum, then
prior to shipment of these Products, Distributor and Company shall agree on the
premium, for the applicable Product.

 

8.                          DELIVERY

 

The delivery of the Product shall be made CIF main ports of import in Territory
(to the ports specified by Distributor for each shipment) in accordance with
INCOTERMS 2000. Company shall deliver Product to Distributor monthly in the
quantities elected by Distributor under Section 5. Product shall be shipped, at
Distributor’s option, in drums, cans, or bags (super sacks) on pallets, suitable
and safe for ocean transportation in accordance with internationally recognized
safety standards for container cargo. Unless otherwise agreed by the party, each
monthly shipment shall consist of one or more Full Container Loads (“FCL”) of
Product, each FCL containing approximately 18 metric tons of material consisting
of approximately 25,000 pounds of molybdenum contained. On or before
September 30 of each year, Company shall notify Distributor of the proposed
schedule for delivery of Products to Distributor during the next year, based on
Company’s mine plan. The Company and the Distributor shall arrange a mutually
acceptable delivery schedule for the Product; provided that Company shall ship
Product in approximately equal monthly quantities. As soon as reasonably
possible after each shipment of

 

3

--------------------------------------------------------------------------------


 

Product leaves the port of loading, Company shall fax and mail to Distributor a
weight and assay certificate, invoice and a full set of clean on board bills of
lading.

 

9.                          PAYMENT

 

Distributor shall pay the invoice amount of each shipment of Product in US
Dollars to the account indicated on the Company’s invoice, not more than thirty
(30) days after the delivery to Distributor of the Bill of Lading for such
shipment. Company acknowledges and agrees that payment by Distributor’s
affiliate, Sojitz Noble Alloys Corporation, of any amount owed to Company
hereunder shall constitute full and final satisfaction of Distributor’s
obligation.

 

10.                    TAXES

 

Company shall pay all taxes (except for income taxes of Distributor), including
those resulting from future changes and amendments to existing tax laws, which
are imposed on the manufacture, transportation, delivery, sale, or use of
Product, other than taxes imposed on the resale of Product in the Territory. In
the event Distributor shall be required to pay any such tax, or shall do so as a
convenience to Company, Company shall promptly shall reimburse Distributor for
the same.

 

11.                    DISTRIBUTOR’S EXPENSES

 

All expenses for traveling, entertainment, office, clerical, office and
equipment maintenance, and general selling expenses that may be incurred by
Distributor in connection with this Agreement will be borne wholly by
Distributor. In no case shall the Company be responsible for such expenses. In
lieu of any right to reimbursement for such expenses, Company hereby grants
Distributor an allowance of *** of the price paid under Section 7 per pound for
each pound of molybdenum contained in Product shipped during the term of this
agreement. Distributor shall be entitled to deduct such allowance from each
invoice for Product shipped hereunder.

 

12.                    PRODUCTION AND SALES INFORMATION; TRADE NAMES AND
TRADEMARKS

 

(a)       Distributor agrees to maintain accurate records of its activities
pursuant to this Agreement, including but not limited to customer lists, call
reports and related market information and to supply the Company, on a regular
basis, with such information and any other information as the Company may
reasonably request.

 

(b)       Company agrees to provide Distributor with production, product
availability and other such information as Distributor may reasonably request to
carry out the purposes of the Agreement.

 

(c)       The Company grants to Distributor, and Distributor shall have, the
right to use the names “Thompson Creek Metals Company,” “Blue Pearl,” and any
other words, names, logos, trade names or trademarks now or hereafter used by it
to designate Product produced from the Thompson Creek Mine and Langeloth
Roaster, in connection with its marketing and resale of Product. Except as set
forth in the preceding sentence, Distributor expressly acknowledges that

 

4

--------------------------------------------------------------------------------


 

Distributor shall not acquire any other right, title or interest in, and shall
not use any, words, names, logos, trade names, or trademarks belonging to the
Company and its affiliates.

 

13.                    CUSTOMERS AND CUSTOMER SERVICE

 

Distributor will use its commercially reasonable efforts, in portions of the
Territory chosen by it in its sole discretion, to (i) promote the development of
markets and uses for the Product, (ii) render customer support service to
customers in accordance with the Company’s directions, and (iii) promote the
placement of orders by customers for the Product. Distributor shall not
knowingly distribute Product to arty customer that is purchasing Product
primarily for purposes of resale rather than use in customer’s business.

 

14.                    TERMINATION

 

This Agreement may be terminated only upon the occurrence of a material breach
by either of the parties.

 

15.                    CONFIDENTIALITY

 

(a)       Company and Distributor shall each maintain the confidentiality of the
terms of this Agreement and the information that it (as recipient, “Receiving
Party”) acquires under this Agreement from the other party (as disclosing party,
“Disclosing Party”) about the business of the Disclosing Party (the
“Confidential Information”), as provided in this Section. “Confidential
Information” shall not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by the Receiving
Party or its Representatives in violation of this Agreement or other obligation
of confidentiality, (ii) was available to the Receiving Party on a
non-confidential basis prior to its disclosure by the Disclosing Party or its
Representatives, (iii) was available to Receiving Party or its Representatives
under other agreements between Receiving Party and Disclosing Party or their
affiliates relating to (A) the Endako molybdenum mine and processing plant and
other properties located in British Columbia, Canada, or (B) the Agreement dated
September 28, 2005 regarding the purchase of molybdenum from the Thompson Creek
Mine, as amended (collectively, the “Other Agreements”) fund the confidentiality
of such information shall remain subject to the Other Agreements), or
(iv) becomes available to the Receiving Party on a non-confidential basis from a
person (other than the Disclosing Party or its Representatives) who is not known
to the Receiving Party to be prohibited from disclosing such information to the
Receiving Party by a legal, contractual or fiduciary obligation to the
Disclosing Party or any of its Representatives. “Representative” means, as to
either party, such person’s affiliates and its and their controlling persons,
directors, officers, employees, agents, advisors (including, without limitation,
financial institutions, counsel and accountants).

 

(b)       Subject to paragraph (a), unless otherwise agreed to in writing by the
Disclosing Party, the Receiving Party agrees:

 

(i)                       except as required by Law (as defined below) or
permitted under the Other Agreements, to keep confidential and not to disclose
or reveal any to any person, other than Receiving Party’s Representatives
assisting Receiving Party to carry

 

5

--------------------------------------------------------------------------------


 

out the purposes of this Agreement the Confidential Information, the
Confidential Information; and

 

(ii)                    not to use Confidential Information for any purpose
other than (A) to carry out the purposes of this Agreement, and (B) any other
purposes for which Receiving Party is expressly entitled to use such
Confidential Information under the Other Agreements, including without
limitation audit rights of Receiving Party or its affiliates under the Other
Agreements.

 

“Law” means any applicable law, regulation (including, without limitation, any
rule, regulation or policy statement of any organized, securities exchange,
market or automated quotation system on which any of either party’s securities
are listed or quoted) or any order or other legal process of any court or
governmental agency.

 

(c)       Prior to making or issuing any press release or other public
announcement or disclosure concerning this Agreement or the transactions
contemplated herein, the party contemplating such disclosure first shall consult
with the other party, and the Parties together shall agree upon the content and
timing of such announcement or disclosure; provided, however, that disclosure
prior to such agreement may be made if, in the good faith judgment of the
disclosing party, there is not sufficient time to consult with and obtain
agreement from the other party before such announcement or disclosure must be
made under applicable laws. In the case where disclosure is made prior to the
parties’ agreement on content and timing, the disclosing party shall notify the
other party before such announcement or disclosure is made if at all reasonably
possible; but if not, then as soon as reasonably possible thereafter.

 

16.                    COMPLIANCE WITH LAWS

 

Distributor and Company shall give all necessary notices and shall comply and
ensure that their respective employees comply with all applicable laws,
ordinances, governmental rules and regulations relative to, as the case may be,
the Distributor’s or Company’s obligations pursuant to this Agreement.

 

17.                 INDEMNIFICATION

 

Distributor agrees to indemnify Company, its agents and employees against all
claims, damages, losses, and expenses, including reasonable attorney’s fees, of
Company or others, arising out of the breach by Distributor of this Agreement.
Company shall indemnify Distributor, its agents and employees against all
claims, damages, losses, and expenses, including reasonable attorney’s fees, of
Distributor or others, arising out of the breach by Company of this Agreement.

 

18.                  ASSIGNMENT

 

This Agreement may not be assigned or otherwise transferred by either party
without the written consent of the other party.

 

6

--------------------------------------------------------------------------------

 

19.      GOVERNING LAW AND DISPUTE RESOLUTION

 

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the state of Colorado, excluding conflicts of law principles thereof
that would require or permit the application of the laws of a different
jurisdiction, including without limitation the United Nations Convention on
Contracts for the International Sale of Goods. If any dispute between the
parties arises concerning or relating to this Agreement (other than any claim
alleging that Product is non-conforming to the Specifications, which shall be
resolved under the procedure of Section 6), and initial negotiations are
unsuccessful in resolving such disagreement or dispute within 15 calendar days
following written notice thereof, the matter shall be referred for resolution to
one senior executive of each party having at least the title of Vice President,
General Manager, or their equivalent. If such senior executives fail, after
reasonable good faith efforts, to arrive at a satisfactory resolution of such
dispute within 30 calendar days following the date of the initial written notice
of dispute, or if no such officer of a party is made available to confer within
that period, either party may initiate binding arbitration to resolve the
dispute. Any such arbitration shall be administered by the International Chamber
of Commerce and conducted pursuant to the Rules of Arbitration of the
International Chamber of Commerce (“Rules”) before one or more arbitrators
appointed in accordance with the Rules. If the amount of the dispute is $1
million or less, the parties agree that the dispute shall be heard and resolved
by one arbitrator appointed pursuant to the Rules; otherwise, the parties agree
that the dispute shall be heard and resolved by three arbitrators appointed
pursuant to the Rules (except that the two party-appointed arbitrators and not
the ICC Court shall appoint the chair). The parties agree that the two
party-appointed arbitrators shall select the chair not later than 30 days after
the date the second arbitrator is appointed. The place of arbitration shall be
Denver, Colorado, and the arbitration shall be conducted in the English
language. The award of the arbitrators shall be final and binding upon the
parties and judgment thereon may be entered in any court of competent
jurisdiction.

 

20.      ENTIRE AGREEMENT; RELATIONSHIP OF PARTIES

 

This Agreement constitutes the entire agreement between the parties relating to
the distributorship and sale of Product described herein. The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of the Agreement or any representations inducing
its execution and delivery except those specifically set forth. Each of the
parties acknowledges that such party has relied on the party’s own judgment in
entering into the Agreement. This Agreement shall not limit, amend, or otherwise
affect the rights and obligations of either party or their affiliates under the
Other Agreements. Nothing contained in this Agreement shall be deemed to
constitute either party the partner or the venturer of the other, or, to
constitute either party the agent or legal representative of the other, or to
create any fiduciary relationship between them. The parties do not intend to
create, and this Agreement shall not be construed to create, any mining,
commercial or other partnership or joint venture.

 

21.      NOTICES

 

Any notice required or desired to be given hereunder shall be effective if made
in writing and delivered in person, or by recognized overnight courier, sent by
facsimile transmission, or sent by certified or registered U.S. mail, return
receipt requested, to the following addresses or to

 

7

--------------------------------------------------------------------------------


 

such other person or address as such party may have specified in a notice duly
given in accordance with this Section:

 

If to Company:

 

If to Sojitz:

 

 

 

Blue Pearl Mining Ltd.
6 Adelaide Street East
Suite 500

 

Sojitz Corporation

1-20, Akasaka 6-chorne

 

 

 

Toronto, ON M5C 1H6

Attention: Ian McDonald

 

Fax No.: 416-367-0182

 

Minato-ku, Tokyo, 107-8655 Japan
Attn: Shigeru Ohno, General Manager

          Iron Ore & Ferro Alloys Dept.

Fax:     +81-3-5520-3517

 

 

 

 

 

With copy to:

 

 

 

 

 

Sojitz Noble Alloys Corporation
1211 Avenue of the Americas
New York, New York 10036

 

 

Attn:

Kiyotaka Tomita

 

 

Fax:

(212) 704-6630

 

22.       FORCE  MAJEURE

 

(a)       Either party hereto shall be relieved from liability for delay in
performance or failure to perform any of the obligations herein imposed, except
the obligation to pay for the Product already delivered, for the time and to the
extent such delay or failure (including Distributor’s failure to take delivery
or Company’s failure to make delivery of Product) is occasioned by acts of God,
or acts of public enemy; strike, lockout, or other industrial disturbances,
riots, flood, hurricanes, fire, explosion; or any other cause or causes of any
kind or character beyond the reasonable control of the party delayed or failing
to perform and which by the exercise of reasonable diligence the party is unable
to prevent (any such cause herein called “Force Majeure”). Notwithstanding this
Force Majeure clause, reduction or cessation of operations as a result of
economic conditions and the fact that the price of the Product provided for in
this Agreement is divergent from the market price shall not be events of Force
Majeure and thus shall not operate to relieve either party from the obligation
to perform.

 

(b)       A party shall be excused from its obligations hereunder during a
period of Force Majeure affecting that party to the extent prevented by Force
Majeure, provided that:

 

(i)                       The party claiming Force Majeure gives the other party
prompt written notice describing the particulars of the occurrence of the
condition or event of Force Majeure;

 

(ii)                    The suspension of performance is of no greater scope and
of no longer duration than is required by the condition or event of Force
Majeure;

 

8

--------------------------------------------------------------------------------


 

(iii)                 The non-performing party proceeds with reasonable
diligence to remedy its inability to perform and provides monthly progress
reports to the other party describing actions taken to end the non-performance
due to the condition or event of Force Majeure; and

 

(iv)                As soon as the non-performing party is able to resume
performance of its obligations under this Agreement, that Party shall give the
other Party written notice to that effect.

 

(c)       If Company claims Force Majeure, Company shall reimburse Distributor
for any additional costs incurred by Distributor to obtain molybdenum products
from other sources to satisfy any contracts of Distributor to re-sell Product
that existed on the date of Distributor’s receipt of notice of such Force
Majeure, or shall sell sufficient Product to Distributor to meet the
requirements of such contracts.

 

(d)       The Term of this Agreement shall be extended by all periods of Force
Majeure affecting Company. Company shall not be entitled to terminate this
Agreement as a result of Force Majeure affecting Company, regardless of
duration. Either party may terminate this Agreement as a result of Force Majeure
affecting the other party for a continuous period of more than one year.

 

23.       CONDITION PRECEDENT

 

This Agreement is subject to the condition precedent that the Company shall
acquire majority ownership of the Thompson Creek Mine, pursuant to the
Acquisition or otherwise. Promptly following the closing of such transaction,
Company agrees at the request of Distributor to cause TCMC and its subsidiaries
to execute an acknowledgment and ratification of this Agreement.

 

24.       EXECUTION; COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, all of which
together shall constitute one and the same agreement. Once executed, the parties
may exchange executed signature pages by facsimile transmission; and upon
receipt by each party of the signature page duly executed by the other party,
the parties shall be bound as fully as if each party was in possession of a
fully-executed original of this Agreement. Promptly following such exchange by
facsimile transmission, if made, the parties agree to exchange the executed
originals of this entire Agreement by U.S. Mail or overnight mail, so that each
party ultimately is in possession of at least one fully-executed original
hereof.

 

25.       MODIFICATION; WAIVER

 

This Agreement shall not be modified or amended, and no term, condition or
provision hereof shall be waived, in whole or in part, except in a writing
executed by a duly authorized representative of each party hereto.

 

9

--------------------------------------------------------------------------------


 

26.       MUTUAL AGREEMENT

 

The terms and conditions of this Agreement have been determined by the mutual
negotiation of the parties hereto, and no provision hereof shall be construed
against one party or in favor of another party merely by reason of the party who
prepared or was responsible for the draftsmanship.

 

27.       SEVERABILITY

 

In the event any provision of this Agreement conflicts with the law under which
this Agreement shall be construed, such provision shall be deleted from this
Agreement, and the Agreement shall be construed to give effect to the remaining
provisions hereof.

 

28.       HEADINGS

 

The headings in this Agreement are inserted for convenience of reference only,
shall not be considered a part of this Agreement, and shall not affect the
validity or interpretation of this Agreement.

 

IN WITNESS Whereof, the parties have executed this Agreement effective as of the
date first above written.

 

SOJITZ CORPORATION

 

BLUE PEARL MINING LTD.

 

 

 

By:

 

 

By:

/s/ Illegible

Title:

 

 

Title:

Chairman & C.E.O.

Date:

 

 

Date:

September 1, 2006

 

10

--------------------------------------------------------------------------------
